EXHIBIT 10.19

FORM OF COMMON STOCK WARRANT AGREEMENT

THE WARRANT A REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) NOR QUALIFIED UNDER THE CALIFORNIA CORPORATE
SECURITIES LAW OF 1968, AS AMENDED, (THE “CALIFORNIA SECURITIES LAW”). THIS
WARRANT A HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR SALE
IN CONNECTION WITH, ANY DISTRIBUTION THEREOF WITHIN THE MEANING OF THE
SECURITIES ACT AND THE SECURITIES LAW. THIS WARRANT A AND THE SHARES ISSUABLE
UPON EXERCISE THEREOF MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND COMPLIANCE WITH
THE CALIFORNIA SECURITIES LAW OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION AND COMPLIANCE ARE NOT REQUIRED.

Warrant A to Purchase

Shares of

Common Stock

As Herein Described

WARRANT A TO PURCHASE COMMON STOCK OF

CYTODYN, INC.

This is to certify that, for value received, Jordan Naydenov, or a proper
assignee (in case, the “Holder”), is entitled to purchase, subject to the
provisions of this Warrant A, from CytoDyn, Inc (“CytoDyn”), at any time after
180 days from the date of the execution of the (Promissory Note) (the
“Commencement Date”) to 5:00 p.m., California time, on the next business day
five (5) years form the Commencement Date, (the “Expiration Date”) at which time
this Warrant A shall expire and become void, one (1) share for each $1.00
invested, (“Warrant A Shares”) of Common Stock (the “Common Stock”) of CytoDyn,
Inc., a Colorado corporation (the “Company”). This Warrant A shall be
exercisable at One Dollar ($1.00) per share (the “Exercise Price”). The number
of shares of Common Stock to be received upon exercise of this Warrant A and the
Exercise price shall be adjusted from time to time as set forth below. This
Warrant A also is subject to the following terms and conditions:

1. Exercise and Payment; Exchange.

(a) This Warrant A may be exercised in whole or in part at any time from and
after the date hereof and before the Expiration Date, but if such date is a day
on which federal or state chartered banking institutions located in the State of
California are authorized to close, then on the next succeeding day which shall
not be such a day. Exercise shall be by presentation and surrender to CytoDyn,
or at the office of any transfer agent designated by the Company, of (i) this
Warrant A, (ii) the attached exercise form properly executed, and (iii) a



--------------------------------------------------------------------------------

certified or official bank check for the Exercise Price for the number of
Warrant A Shares specified in the exercise form. If this Warrant A is exercised
in part only, CytoDyn or the Company’s transfer agent shall, upon surrender of
the Warrant A, execute and deliver a new Warrant A evidencing the rights of the
Holder to purchase the remaining number of Warrant A Shares purchasable
hereunder. Upon receipt by CytoDyn of this Warrant A in proper form for
exercise, accompanied by payment as aforesaid, the Holder shall be deemed to be
the holder of record of the Common Stock issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant A Shares shall not then be
actually delivered by the Holder.

(b) Conditions to Exercise or Exchange. The restrictions in Section 7 shall
apply, to the extent applicable by their terms, to any exercise or exchange of
this Warrant A permitted by this Section 1.

2. Reservation of Shares. CytoDyn shall, at all times until the expiration of
this Warrant A, reserve for issuance and delivery upon exercise of this Warrant
A the number of Warrant A Shares which shall be required for issuance and
delivery upon exercise of this Warrant A.

3. Fractional Interests. CytoDyn shall not issue any fractional shares or script
representing fractional shares upon the exercise or exchange of this Warrant A.
With respect to any fraction of a share resulting from the exercise or exchange
hereof, CytoDyn shall pay to the Holder an amount in cash equal to such fraction
multiplied by the current fair market value per share of Common Stock,
determined as follows:

(a) If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such an exchange or is listed on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”), the
current fair market value shall be the last reported sale price of the Common
Stock on such exchange or NASDAQ on the last business day prior to the date of
exercise of this Warrant A or if no such sale is made on such day, the mean of
the closing bid and asked prices for such day on such exchange or NASDAQ;

(b) If the Common Stock is not so listed or admitted to unlisted trading
privileges or quoted on NASDAQ, the current fair market value shall be the mean
of the last bid and asked prices reported on the last business day prior to the
date of the exercise of this Warrant A (i) by NASDAQ, or (ii) if reports are
unavailable under clause (i) above, by the National Quotation Bureau
Incorporated; or

(c) If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the current fair market
value shall be an amount, not less than book value, determined in such
reasonable manner as may be prescribed by CytoDyn in good faith.

4. No Rights as Shareholders. This Warrant A shall not entitle the Holder to any
rights as a shareholder of the Company, either at law or in equity. The rights
of the Holder are limited to those expressed in this Warrant A and are not
enforceable against the Company except to the extent set forth herein.



--------------------------------------------------------------------------------

5. Adjustments in Number and Exercise Prices of Warrant A Shares.

5.1 The number of shares of Common Stock for which this Warrant A may be
exercised and the Exercise Prices therefor shall be subject to adjustments as
follows:

(a) If the Company is recapitalized through the subdivision or combination of
its outstanding shares of Common Stock into a larger or smaller number of
shares, the number of shares of Common Stock for which this Warrant A may be
exercised shall be increased or reduced, as of the record date for such
recapitalization in the same proportion as the increase or decrease in the
outstanding shares of Common Stock, and the exercise price shall be adjusted so
that the aggregate amount payable for the purchase of all of the Warrant A
Shares issuable hereunder immediately after the record date for such
recapitalization shall equal the aggregate amount so payable immediately before
such record date.

(b) If the Company declares a dividend on Common Stock payable in Common Stock
or securities convertible into Common Stock, the number of shares of Common
Stock for which this Warrant A may be exercised shall be increased as of the
record date for determining which holders of Common Stock shall be entitled to
receive such dividend, in proportion to the increase in the number of
outstanding shares (and shares of Common Stock issuable upon conversion of all
such securities convertible into Common Stock) of Common Stock as a result of
such dividend, and the Exercise Price shall be adjusted so that the aggregate
amount payable for the purchase of all the Warrant A Shares issuable hereunder
immediately after the record date for such dividend shall equal the aggregate
amount so payable immediately before such record date.

(c) If the Company distributes to holders of its Common Stock, other than as
part of its dissolution or liquidation or the winding up of its affairs, any
shares of its Common Stock, any evidence of indebtedness or any of its assets
(other than cash, Common Stock or securities convertible into Common Stock), the
Company shall give written notice to the Holder of any such distribution at
least fifteen days prior to the proposed record date in order to permit the
Holder to exercise this Warrant A on or before the record date. There shall be
no adjustment in the number of shares of Common Stock for which this Warrant A
may be exercised, or in the Exercise Price, by virtue of any such distribution.

(d) If the Company offers rights or warrants to the holders of Common Stock
which entitle them to subscribe to or purchase additional Common Stock or
securities convertible into Common Stock, the Company shall give written notice
of any such proposed offering to the Holder at least fifteen days prior to the
proposed record date in order to permit the Holder to exercise this Warrant A on
or before such record date. There shall be no adjustment in the number of shares
of Common Stock for which this Warrant A may be exercised, or in the Exercise
Price, by virtue of any such distribution.



--------------------------------------------------------------------------------

(e) If the event, as a result of which an adjustment is made under paragraph
(a), (b), (c) or (d) above, does not occur, then any adjustments in the Exercise
Price or number of shares issuable that were made in accordance with such
paragraph (a), (b), (c) or (d) shall be adjusted to the Exercise Price and
number of shares as were in effect immediately prior to the record date for such
event.

5.2 In the event of any reorganization or reclassification of the outstanding
shares of Common Stock (other than a change in par value or from no par value to
par value, or from par value to no par value, or as a result of a subdivision or
combination) or in the event of any consolidation or merger of the Company with
another entity after which the Company is not the surviving entity, at any time
prior to the expiration of this Warrant A, upon subsequent exercise of this
Warrant A the Holder shall have the right to receive the same kind and number of
shares of Common Stock and other securities, cash or other property as would
have been distributed to the Holder upon such reorganization, reclassification,
consolidation or merger had the Holder exercised this Warrant A immediately
prior to such reorganization, reclassification, consolidation or merger,
appropriately adjusted for any subsequent event described in this Section 5. The
Holder shall pay upon such exercise the Exercise Price that otherwise would have
been payable pursuant to the terms of this Warrant A. If any such
reorganization, reclassification, consolidation or merger results in a cash
distribution in excess of the then applicable Exercise Price, the holder may, at
the Holder’s option exercise this Warrant A without making payment of the
Exercise Price, and in such case the Company shall, upon distribution to the
Holder, consider the Exercise Price to have been paid in full, and in making
settlement to the Holder, shall deduct an amount equal to the Exercise Price
from the amount payable to the Holder. In the event of any such reorganization,
merger or consolidation, the corporation formed by such consolidation or merger
or the corporation which shall have acquired the assets of the Company shall
execute and deliver a supplement hereto to the foregoing effect, which
supplement shall also provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided in this Warrant A.

5.3 If the Company shall, at any time before the expiration of this Warrant A,
dissolve, liquidate or wind up its affairs, the Holder shall have the right to
receive upon exercise of this Warrant A, in lieu of the shares of Common Stock
of the Company that the Holder otherwise would have been entitled to receive,
the same kind and amount of assets as would have been issued, distributed or
paid to the Holder upon any such dissolution, liquidation or winding up with
respect to such Common Stock receivable upon exercise of this Warrant A on the
date for determining those entitled to receive any such distribution. If any
such dissolution, liquidation or winding up results in any cash distribution in
excess of the Exercise Price provided by this Warrant A, the Holder may, at the
Holder’s option, exercise this Warrant A without making payment of the Exercise
Price and, in such case, the Company shall, upon distribution to the Holder,
consider the Exercise Price to have been paid in full and, in making settlement
to the Holder, shall deduct an amount equal to the Exercise Price from the
amount payable to the Holder.

6. Notices to Holder. So long as this Warrant A shall be outstanding (a) if the
Company shall pay any dividends or make any distribution upon the Common Stock
otherwise than in cash or (b) if the Company shall offer generally to the
holders of Common Stock the right to subscribe to or purchase any shares of any
class of Common Stock or securities convertible into Common Stock or any similar
rights or (c) if there shall be any capital reorganization of the Company in
which the Company is not the surviving entity, recapitalization of the capital
stock



--------------------------------------------------------------------------------

of the Company, consolidation or merger of the Company with or into another
corporation, sale, lease or other transfer of all or substantially all of the
property and assets of the Company, or voluntary or involuntary dissolution,
liquidation or winding up of the Company, then in such event, CytoDyn shall
cause to be mailed to the Holder, at least thirty days prior to the relevant
date described below (or such shorter period as is reasonably possible if thirty
days is not reasonably possible), a notice containing a description of the
proposed action and stating the date or expected date on which a record of the
Company’s shareholders is to be taken for the purpose of any such dividend,
distribution of rights, or such reclassification, reorganization, consolidation,
merger, conveyance, lease or transfer, dissolution, liquidation or winding up is
to take place and the date or expected date, if any is to be fixed, as of which
the holders of Common Stock of record shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such event.

7. Transfer, Exercise, Exchange, Assignment or Loss of Warrant A, Warrant A
Shares or Other Securities.

7.1 This Warrant A may be transferred, exercised, exchanged or assigned
(“transferred”), in whole or in part, subject to the following restrictions.
This Warrant A and the Warrant A Shares or any other securities (“Other
Securities”) received upon exercise of this Warrant A shall be subject to
restrictions on transferability until registered under the Securities Act of
1933, as amended (the “Securities Act”), unless an exemption from registration
is available. Until this Warrant A and the Warrant A Shares or Other Securities
are so registered, this Warrant A and any certificate for Warrant A Shares or
Other Securities issued or issuable upon exercise of this Warrant A shall
contain a legend on the fact thereof, in form and substance satisfactory to
counsel for the Company, stating that this Warrant A, the Warrant A Shares or
Other Securities may not be sold, transferred or otherwise disposed of unless,
in the opinion of counsel satisfactory to the Company, which may be counsel to
the Company, that the Warrant A, the Warrant A Shares or Other Securities may be
transferred without such registration. This Warrant A and the Warrant A Shares
or Other Securities may also be subject to restrictions on transferability under
applicable state securities or blue sky laws. Until the Warrant A and the
Warrant A Shares or Other Securities are registered under the Securities Act,
the Holder shall reimburse the Company for its expenses, including attorneys’
fees, incurred in connection with any transfer or assignment, in whole or in
part, of this Warrant A or any Warrant A Shares or Other Securities.

7.2 Until this Warrant A, the Warrant A Shares or other Securities are
registered under the Securities Act, the Company may require, as a condition of
transfer of this Warrant A, the Warrant A Shares or other Securities that the
transferee (who may be the Holder in the case of an exercise or exchange)
represent that the securities being transferred are being acquired for
investment purposes and for the transferee’s own account and not with a view to
or for sale in connection with any distribution of the security.

7.3 Any transfer permitted hereunder shall be made by surrender of this Warrant
A to CytoDyn or to the Transfer Agent at its offices with a duly executed
request to transfer the Warrant A, which shall provide adequate information to
effect such transfer and shall be accompanied by funds sufficient to pay any
transfer taxes applicable. Upon satisfaction of all transfer conditions, CytoDyn
or Transfer Agent shall, without charge, execute and deliver a new Warrant A in
the name of the transferee named in such transfer request, and this Warrant A
promptly shall be cancelled.



--------------------------------------------------------------------------------

7.4 Upon receipt by CytoDyn of evidence satisfactory to it of loss, theft,
destruction or mutilation of this Warrant A and, in the case of loss, theft or
destruction, of reasonable satisfactory indemnification, or, in the case of
mutilation, upon surrender of this Warrant A, CytoDyn will execute and deliver,
or instruct the Transfer Agent to execute and deliver, a new Warrant A of like
tenor and date, any such lost, stolen or destroyed Warrant A thereupon shall
become void.

8. Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given, if delivered in
person or mailed, certified, return-receipt requested, postage prepaid to the
address set forth on the signature page below. Any party hereto may from time to
time, by written notice to the other parties, designate a different address,
which shall be substituted for the one specified below for such party. If any
notice or other document is sent by certified or registered mail, return receipt
requested, postage prepaid, properly addressed as aforementioned, the same shall
be deemed served or delivered seventy-two (72) hours after mailing thereof. If
any notice is sent by fax or email to a party, it will be deemed to have been
delivered on the date the fax or email thereof is actually received, provided
the original thereof is sent by certified mail, in the manner set forth above,
within twenty-four (24) hours after the fax or email is sent.

9. Amendment. Any provision of this Warrant A may be amended or the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Holder.

10. Governing Law. This Warrant A shall be governed by and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the CytoDyn and the Holder have executed this Warrant A as
of                     ,          2009.

 

HOLDER /s/ Jordan Naydenov Jordan Naydenov

 

CYTODYN /s/ Allen D. Allen Allen D. Allen, President & CEO 1511 3rd Street

Santa Fe, NM 87505



--------------------------------------------------------------------------------

Annex A

[FORM OF EXERCISE]

(To be executed upon exercise of Warrant A)

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant A Certificate, to purchase              (                    )
shares of Common Stock and herewith tenders payment for such shares of Common
Stock to the order of CytoDyn, Inc. the amount of $1.00 per share in accordance
with the terms hereof. The undersigned requests that a certificate for such
shares of Common Stock be registered in the name of                      whose
address is                     . If said number of shares of Common Stock is
less than all of the shares of Common Stock purchasable hereunder, the
undersigned requests that a new Warrant A Certificate representing the remaining
balance of the shares of Common Stock be registered in the name of whose address
is                      and that such Warrant A Certificate be delivered to
                    , whose address is                     .

 

Dated:         Signature:          (Signature must conform in all respects to
name of holders as specified on the face of the Warrant A Certificate.)

 

     

(Insert Social Security or

Taxpayer Identification

Number of Holder.)

     